1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4

5
      MONTRAIL D. SMITH,                               Case No. 2:15-cv-00487-KJD-VCF
6
            Petitioner,
7                                                      ORDER GRANTING MOTION FOR
             v.                                        EXTENSION OF TIME AND MOTION
8                                                      FOR LATE FILING (ECF NOS. 76, 77)
9     BRIAN E. WILLIAMS, SR., et al.,
10          Respondents.
11

12

13          In this habeas corpus action, the petitioner, Montrail D. Smith, represented by
14   appointed counsel, was due to respond to Respondents’ motion to dismiss (ECF No.
15   72, filed September 18, 2019) by November 18, 2019. See Order entered April 24, 2019
16   (ECF No. 68) (60 days for response to motion to dismiss).
17          On November 20, 2019, Smith filed a motion for extension of time (ECF No. 76),
18   requesting a 70-day extension of time, to January 27, 2020, to file his response to the
19   motion to dismiss. Smith also filed a motion for late filing (ECF No. 77), requesting leave
20   of court to file the motion for extension of time after the expiration of the prior deadline.
21   See LR 26-4.
22          Smith’s counsel states that the extension of time is necessary because she has
23   been not yet been able to gather the information necessary to respond to the motion
24   to dismiss, and she states that she drafted the motion for extension of time on
25   November 18, 2019, but, inadvertently, it was not filed on that date. Respondents do not
26   oppose the motion for extension of time.
27          The Court finds that Smith’s counsel has shown excusable neglect with respect
28   to the late filing of the motion for extension of time, and the Court finds that Smith’s
                                                   1
1    motion for extension of time is made in good faith and not solely for the purpose of

2    delay, and that there is good cause for the extension of time requested.

3              IT IS THEREFORE ORDERED that Petitioner’s motion for late filing (ECF

4    No. 77) and motion for extension of time (ECF No. 76) are GRANTED. Petitioner will

5    have until and including January 27, 2020, to file his response to the motion to dismiss.

6              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

7    proceedings set forth in the order entered April 24, 2019 (ECF No. 68) will remain in

8    effect.

9

10                         7 day of ______________________,
               DATED THIS ___        January                2020
11

12
                                                      KENT J. DAWSON,
13                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
